Dismissed and Memorandum Opinion filed February 22, 2007







Dismissed
and Memorandum Opinion filed February 22, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00922-CV
____________
 
EARNESTINE H. BRADFORD, Appellant
 
V.
 
CITIBANK (SOUTH DAKOTA), N.A., Appellee
 

 
On Appeal from the County Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 870284
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a default judgment signed October 4, 2006.  The clerk=s record was filed on November 17,
2006.  Appellant=s brief was due December 18, 2006, but was not filed.
On
January 11, 2006, this Court issued an order stating that unless appellant
submitted her brief, together with a motion reasonably explaining why the brief
was late, on or before February 12, 2007, the Court would dismiss the appeal
for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant filed no response.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 22, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.